SEVERANCE AGREEMENT

THIS SEVERANCE AGREEMENT (this “Agreement”), dated as of this 8th day of May,
2006 is made and entered by and between Cleveland-Cliffs Inc, an Ohio
corporation (the “Company”), and (the “Executive”).

WITNESSETH:

WHEREAS, the Executive is an elected officer who is a full-time employee of the
Company or one or more of its Subsidiaries who is a Senior Vice President, Vice
President, Controller or Secretary and who is expected to make major
contributions to the short- and long-term profitability, growth and financial
strength of the Company;

WHEREAS, the Company recognizes that, as is the case for most publicly held
companies, the possibility of a Change in Control (as defined below) exists;

WHEREAS, the Company desires to assure itself of both present and future
continuity of management and desires to establish certain minimum severance
benefits for certain of its senior executives, including the Executive,
applicable in the event of a Change in Control;

WHEREAS, the Company wishes to ensure that its senior executives are not
practically disabled from discharging their duties in respect of a proposed or
actual transaction involving a Change in Control; and

WHEREAS, the Company desires to provide additional inducement for the Executive
to continue to remain in the employ of the Company.

NOW, THEREFORE, the Company and the Executive agree as follows:



1.   Certain Defined Terms. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:



  (a)   “Base Pay” means the Executive’s annual base salary rate as in effect
from time to time.



  (b)   “Board” means the Board of Directors of the Company.



  (c)   “Cause” means that, prior to any termination pursuant to Section 3(b),
the Executive shall have committed:



  (i)   and been convicted of a criminal violation involving fraud, embezzlement
or theft in connection with his duties or in the course of his employment with
the Company or any Subsidiary;



  (ii)   intentional wrongful damage to property of the Company or any
Subsidiary;



  (iii)   intentional wrongful disclosure of secret processes or confidential
information of the Company or any Subsidiary; or



  (iv)   intentional wrongful engagement in any Competitive Activity;

and any such act shall have been demonstrably and materially harmful to the
Company. For purposes of this Agreement, no act or failure to act on the part of
the Executive shall be deemed “intentional” if it was due primarily to an error
in judgment or negligence, but shall be deemed “intentional” only if done or
omitted to be done by the Executive not in good faith and without reasonable
belief that the Executive’s action or omission was in the best interest of the
Company. Notwithstanding the foregoing, the Executive shall not be deemed to
have been terminated for “Cause” hereunder unless and until there shall have
been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three quarters of the Board then in office at
a meeting of the Board called and held for such purpose, after reasonable notice
to the Executive and an opportunity for the Executive, together with the
Executive’s counsel (if the Executive chooses to have counsel present at such
meeting), to be heard before the Board, finding that, in the good faith opinion
of the Board, the Executive had committed an act constituting “Cause” as herein
defined and specifying the particulars thereof in detail. Nothing herein will
limit the right of the Executive or his beneficiaries to contest the validity or
propriety of any such determination.



  (d)   “Change in Control” means the occurrence during the Term of any of the
following events:



  (i)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of the combined voting power of the then outstanding Voting Stock
of the Company; provided, however, that for purposes of this Section 1(d)(i),
the following acquisitions shall not constitute a Change in Control: (A) any
issuance of Voting Stock of the Company directly from the Company that is
approved by the Incumbent Board (as defined in Section 1(d)(ii), below), (B) any
acquisition by the Company of Voting Stock of the Company, (C) any acquisition
of Voting Stock of the Company by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary, or (D) any acquisition
of Voting Stock of the Company by any Person pursuant to a Business Combination
that complies with clauses (A), (B) and (C) of Section 1(d)(iii), below; or



  (ii)   individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a Director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the Directors
then comprising the Incumbent Board (either by a specific vote or by approval of
the proxy statement of the Company in which such person is named as a nominee
for director, without objection to such nomination) shall be deemed to have been
a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest (within the meaning of Rule 14a-11 of the Exchange
Act) with respect to the election or removal of Directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or



  (iii)   consummation of a reorganization, merger or consolidation involving
the Company, a sale or other disposition of all or substantially all of the
assets of the Company, or any other transaction involving the Company (each, a
“Business Combination”), unless, in each case, immediately following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners of Voting Stock of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 55% of the combined voting power of the then outstanding
 shares of Voting Stock of the entity resulting from such Business Combination
(including, without limitation, an entity which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Business Combination, of the Voting Stock of the Company, (B) no Person (other
than the Company, such entity resulting from such Business Combination, or any
employee benefit plan (or related trust) sponsored or maintained by the Company,
any Subsidiary or such entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 30% or more of the combined voting
power of the then outstanding shares of Voting Stock of the entity resulting
from such Business Combination, and (C) at least a majority of the members of
the Board of Directors of the entity resulting from such Business Combination
were members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or



  (iv)   approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company, except pursuant to a Business Combination that
complies with clauses (A), (B) and (C) of Section 1(d)(iii).



  (e)   “Competitive Activity” means the Executive’s participation, without the
written consent of an officer of the Company, in the management of any business
enterprise if such enterprise engages in substantial and direct competition with
the Company and such enterprise’s sales of any product or service competitive
with any product or service of the Company amounted to 10% of such enterprise’s
net sales for its most recently completed fiscal year and if the Company’s net
sales of said product or service amounted to 10% of the Company’s net sales for
its most recently completed fiscal year. “Competitive Activity” will not include
(i) the mere ownership of securities in any such enterprise and the exercise of
rights appurtenant thereto or (ii) participation in the management of any such
enterprise other than in connection with the competitive operations of such
enterprise.



  (f)   “Employee Benefits” means the perquisites, benefits and service credit
for benefits as provided under any and all employee retirement income and
welfare benefit policies, plans, programs or arrangements in which Executive is
entitled to participate, including without limitation any stock option,
performance share, performance unit, stock purchase, stock appreciation,
savings, pension, supplemental executive retirement, or other retirement income
or welfare benefit, deferred compensation, incentive compensation, group or
other life, health, medical/hospital or other insurance (whether funded by
actual insurance or self-insured by the Company or a Subsidiary), disability,
salary continuation, expense reimbursement and other employee benefit policies,
plans, programs or arrangements that may now exist or any equivalent successor
policies, plans, programs or arrangements that may be adopted hereafter by the
Company or a Subsidiary, providing perquisites, benefits and service credit for
benefits at least as great in value in the aggregate as are payable thereunder
prior to a Change in Control.



  (g)   “Exchange Act” means the Securities Exchange Act of 1934, as amended.



  (h)   “Incentive Pay” means an annual bonus, incentive or other payment of
compensation, in addition to Base Pay, made or to be made in regard to services
rendered in any year or other period pursuant to any bonus, incentive,
profit-sharing, performance, discretionary pay or similar agreement, policy,
plan, program or arrangement (whether or not funded) of the Company or a
Subsidiary, or any successor thereto.



  (i)   “Industry Service” means professionally related service, prior to his
employment by the Company or a Subsidiary, by the Executive as an employee
within the iron, steel and mining industries or service within an industry to
which such Executive’s position with the Company relates. The Executive shall be
given credit for one year of Industry Service for every two years of service
with the Company, as designated in writing by, or in minutes of the actions of,
the Compensation and Organization Committee of the Board, and such years of
credited Industry Service shall be defined as “Credited Years of Industry
Service.”



  (j)   “Retirement Plans” means the retirement income, supplemental executive
retirement, excess benefits and retiree medical, life and similar benefit plans
providing retirement perquisites, benefits and service credit for benefits at
least as great in value in the aggregate as are payable thereunder prior to a
Change in Control.



  (k)   “Severance Compensation” means the severance pay and other benefits
provided by Sections 4(a) and (b).



  (l)   “Severance Period” means the period of time commencing on the date of
the first occurrence of a Change in Control and continuing until the earlier of
(i) the second anniversary of the occurrence of the Change in Control, or
(ii) the Executive’s death.



  (m)   “Subsidiary” means an entity in which the Company directly or indirectly
beneficially owns 50% or more of the outstanding capital or profits interests or
Voting Stock.



  (n)   “Supplemental Retirement Plan” or “SRP” means the Cleveland-Cliffs Inc
Supplemental Retirement Benefit Plan (as Amended and Restated as of January 1,
2001), as it may be amended prior to a Change in Control, and modified as
provided in Annex A, Paragraph (3).



  (o)   “Term” means the two(2)-year period commencing on the Executive’s
Termination Date.



  (p)   “Termination Date” means the date on which the Executive’s employment is
terminated pursuant to Section 3 (the effective date of which shall be the date
of termination, or such other date that may be specified by the Executive if the
termination is pursuant to Section 3(b)).



  (q)   “Voting Stock” means securities entitled to vote generally in the
election of directors.



2.   Operation of Agreement. This Agreement will be effective and binding
immediately upon its execution, but, anything in this Agreement to the contrary
notwithstanding, this Agreement will not be operative unless and until a Change
in Control occurs. Upon the occurrence of a Change in Control at any time during
the Term, without further action, this Agreement shall become immediately
operative, including without limitation, the last sentence of Section 11
notwithstanding that the Term may have theretofore expired.



  3.   Termination Following a Change in Control.(a) (a) In the event of the
occurrence of a Change in Control, the Executive’s employment may be terminated
by the Company or a Subsidiary during the Severance Period and the Executive
shall be entitled to the benefits provided by Section 4 unless such termination
is the result of the occurrence of one or more of the following events:



  (i)   The Executive’s death;



  (ii)   If the Executive becomes permanently disabled within the meaning of,
and begins actually to receive disability benefits pursuant to, the long-term
disability plan in effect for, or applicable to, the Executive immediately prior
to the Change in Control; or



  (iii)   Cause.

If, during the Severance Period, the Executive’s employment is terminated by the
Company or any Subsidiary other than pursuant to Section 3(a)(i), 3(a)(ii) or
3(a)(iii), the Executive will be entitled to the benefits provided by Section 4
hereof.



  (b)   In the event of the occurrence of a Change in Control, the Executive may
terminate employment with the Company and any Subsidiary during the Severance
Period with the right to Severance Compensation as provided in Section 4 upon
the occurrence of one or more of the following events (regardless of whether any
other reason, other than Cause as hereinabove provided, for such termination
exists or has occurred, including without limitation other employment):



  (i)   (A) A significant adverse change in the nature or scope of the
authorities, powers, functions, responsibilities or duties attached to the
position with the Company and any Subsidiary which the Executive held
immediately prior to the Change in Control, (B) a reduction in the Executive’s
Base Pay, (C) a reduction in the Executive’s opportunity to receive Incentive
Pay from the Company and any Subsidiary, or (D) the termination or denial of the
Executive’s rights to Employee Benefits or a reduction in the scope or value
thereof, any of which is not remedied by the Company within 10 calendar days
after receipt by the Company of written notice from the Executive of such
change, reduction or termination, as the case may be;



  (ii)   The liquidation, dissolution, merger, consolidation or reorganization
of the Company or transfer of all or substantially all of its business and/or
assets, unless the successor or successors (by liquidation, merger,
consolidation, reorganization, transfer or otherwise) to which all or
substantially all of its business and/or assets have been transferred (by
operation of law or otherwise) assumed all duties and obligations of the Company
under this Agreement pursuant to Section 11(a);



  (iii)   The Company relocates its principal executive offices (if such offices
are the principal location of Executive’s work), or requires the Executive to
have his principal location of work changed, to any location that, in either
case, is in excess of 25 miles from the location thereof immediately prior to
the Change in Control, without his prior written consent; or



  (iv)   Without limiting the generality or effect of the foregoing, any
material breach of this Agreement by the Company or any successor thereto which
is not remedied by the Company within 10 calendar days after receipt by the
Company of written notice from the Executive of such breach.



  (c)   A termination by the Company pursuant to Section 3(a) or by the
Executive pursuant to Section 3(b) will not affect any rights that the Executive
may have pursuant to any agreement, policy, plan, program or arrangement of the
Company or Subsidiary providing Employee Benefits, which rights shall be
governed by the terms thereof, except for any rights to severance compensation
to which the Executive may be entitled upon termination of employment under any
severance pay policy, plan, program or arrangement of the Company, which rights
shall, during the Severance Period, be superseded by this Agreement.



  4.   Severance Compensation.(a) (a) If, following the occurrence of a Change
in Control, the Company or Subsidiary terminates the Executive’s employment
during the Severance Period other than pursuant to Section 3(a)(i), 3(a)(ii) or
3(a)(iii), or if the Executive terminates his employment pursuant to
Section 3(b), the Company will pay to the Executive the amounts described in
Annex A within ten (10) business days after the Termination Date, or, if later,
upon the expiration of the revocation period provided for in Exhibit A, and will
continue to provide to the Executive the benefits described on Annex A for the
periods described therein.



  (b)   Without limiting the rights of the Executive at law or in equity, if the
Company fails to make any payment or provide any benefit required to be made or
provided hereunder on a timely basis, the Company will pay interest on the
amount or value thereof at an annualized rate of interest equal to the so-called
composite “prime rate” as quoted from time to time during the relevant period in
the Midwest Edition of The Wall Street Journal, plus 2%. Such interest will be
payable as it accrues on demand. Any change in such prime rate will be effective
on and as of the date of such change.



  (c)   Notwithstanding any provision of this Agreement to the contrary, the
parties’ respective rights and obligations under this Section 4 and under
Sections 5, 7, 8 and the last sentence of Section 9 and Paragraph (3) of Annex A
will survive any termination or expiration of this Agreement or the termination
of the Executive’s employment following a Change in Control for any reason
whatsoever.



  (d)   Unless otherwise expressly provided by the applicable policy, plan,
program or agreement, after the occurrence of a Change in Control, the Company
shall pay in cash to the Executive a lump sum amount equal to the value of any
annual bonus or long-term incentive pay (including, without limitation,
incentive-based annual cash bonuses and performance units, but not including any
equity-based compensation or compensation provided under a qualified plan)
earned or granted with respect to the Executive’s service during the performance
period or periods that includes the date on which the Change in Control
occurred, disregarding any applicable vesting requirements; provided that such
amount shall be calculated at the plan target rate, but prorated on the portion
of the Executive’s service that had elapsed during the applicable performance
period. Such payment shall take into account service rendered through the
payment date and shall be made at the earlier of (i) the date prescribed for
payment pursuant to the applicable plan, program or agreement, and (ii) within
five business days after the Termination Date.



  (e)   Notwithstanding any provision to the contrary in any applicable policy,
plan, program or agreement, upon the occurrence of a Change in Control, all
equity incentive grants and awards held by the Executive shall become fully
vested and all stock options held by the Executive shall become fully
exercisable.



  5.   Certain Additional Payments by the Company.(a) (a) Anything in this
Agreement to the contrary notwithstanding, in the event that this Agreement
shall become operative and it shall be determined (as hereafter provided) that
any payment (other than the Gross-Up payments provided for in this Section 5) or
distribution by the Company or any of its affiliates to or for the benefit of
the Executive, whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise pursuant to or by reason of any
other agreement, policy, plan, program or arrangement, including without
limitation any stock option, performance share, performance unit, stock
appreciation right or similar right, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”) (or any successor
provision thereto) by reason of being considered “contingent on a change in
ownership or control” of the Company, within the meaning of Section 280G of the
Code (or any successor provision thereto) or to any similar tax imposed by state
or local law, or any interest or penalties with respect to such tax (such tax or
taxes, together with any such interest and penalties, being hereafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment or payments (collectively, a “Gross-Up
Payment”); provided, however, that no Gross-up Payment shall be made with
respect to the Excise Tax, if any, attributable to (i) any incentive stock
option, as defined by Section 422 of the Code (“ISO”) granted prior to the
execution of this Agreement, or (ii) any stock appreciation or similar right,
whether or not limited, granted in tandem with any ISO described in clause (i).
The Gross-Up Payment shall be in an amount such that, after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including any Excise Tax imposed upon the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payment.



  (b)   Subject to the provisions of Section 5(f), all determinations required
to be made under this Section 5, including whether an Excise Tax is payable by
the Executive and the amount of such Excise Tax and whether a Gross-Up Payment
is required to be paid by the Company to the Executive and the amount of such
Gross-Up Payment, if any, shall be made by a nationally recognized accounting
firm (the “Accounting Firm”) selected by the Executive in his sole discretion.
The Executive shall direct the Accounting Firm to submit its determination and
detailed supporting calculations to both the Company and the Executive within 30
calendar days after the Termination Date, if applicable, and any such other time
or times as may be requested by the Company or the Executive. If the Accounting
Firm determines that any Excise Tax is payable by the Executive, the Company
shall pay the required Gross-Up Payment to the Executive within five business
days after receipt of such determination and calculations with respect to any
Payment to the Executive. If the Accounting Firm determines that no Excise Tax
is payable by the Executive, it shall, at the same time as it makes such
determination, furnish the Company and the Executive an opinion that the
Executive has substantial authority not to report any Excise Tax on his federal,
state or local income or other tax return. As a result of the uncertainty in the
application of Section 4999 of the Code (or any successor provision thereto) and
the possibility of similar uncertainty regarding applicable state or local tax
law at the time of any determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (an “Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts or fails
to pursue its remedies pursuant to Section 5(f) and the Executive thereafter is
required to make a payment of any Excise Tax, the Executive shall direct the
Accounting Firm to determine the amount of the Underpayment that has occurred
and to submit its determination and detailed supporting calculations to both the
Company and the Executive as promptly as possible. Any such Underpayment shall
be promptly paid by the Company to, or for the benefit of, the Executive within
five business days after receipt of such determination and calculations.



  (c)   The Company and the Executive shall each provide the Accounting Firm
access to and copies of any books, records and documents in the possession of
the Company or the Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by Section 5(b). Any determination by the Accounting Firm as to the
amount of the Gross-Up Payment shall be binding upon the Company and the
Executive.



  (d)   The federal, state and local income or other tax returns filed by the
Executive shall be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax payable by
the Executive. The Executive shall make proper payment of the amount of any
Excise Payment, and at the request of the Company, provide to the Company true
and correct copies (with any amendments) of his federal income tax return as
filed with the Internal Revenue Service and corresponding state and local tax
returns, if relevant, as filed with the applicable taxing authority, and such
other documents reasonably requested by the Company, evidencing such payment. If
prior to the filing of the Executive’s federal income tax return, or
corresponding state or local tax return, if relevant, the Accounting Firm
determines that the amount of the Gross-Up Payment should be reduced, the
Executive shall within five business days pay to the Company the amount of such
reduction.



  (e)   The fees and expenses of the Accounting Firm for its services in
connection with the determinations and calculations contemplated by Section 5(b)
shall be borne by the Company. If such fees and expenses are initially paid by
the Executive, the Company shall reimburse the Executive the full amount of such
fees and expenses within five business days after receipt from the Executive of
a statement therefor and reasonable evidence of his payment thereof.



  (f)   The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service or any other taxing authority that, if successful,
would require the payment by the Company of a Gross-Up Payment. Such
notification shall be given as promptly as practicable but no later than
10 business days after the Executive actually receives notice of such claim and
the Executive shall further apprise the Company of the nature of such claim and
the date on which such claim is requested to be paid (in each case, to the
extent known by the Executive). The Executive shall not pay such claim prior to
the earlier of (i) the expiration of the 30-calendar-day period following the
date on which he gives such notice to the Company and (ii) the date that any
payment of amount with respect to such claim is due. If the Company notifies the
Executive in writing prior to the expiration of such period that it desires to
contest such claim, the Executive shall:



  (i)   provide the Company with any written records or documents in his
possession relating to such claim reasonably requested by the Company;



  (ii)   take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including without
limitation accepting legal representation with respect to such claim by an
attorney competent in respect of the subject matter and reasonably selected by
the Company;



  (iii)   cooperate with the Company in good faith in order effectively to
contest such claim; and



  (iv)   permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and shall indemnify and hold harmless the Executive, on an after-tax
basis, for and against any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
Section 5(f), the Company shall control all proceedings taken in connection with
the contest of any claim contemplated by this Section 5(f) and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim
(provided, however, that the Executive may participate therein at his own cost
and expense) and may, at its option, either direct the Executive to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay the tax claimed and sue for a refund, the
Company shall advance the amount of such payment to the Executive on an
interest-free basis and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income or other tax, including interest
or penalties with respect thereto, imposed with respect to such advance; and
provided further, however, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which the contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company’s control of any such contested claim
shall be limited to issues with respect to which a Gross-Up Payment would be
payable hereunder and the Executive shall be entitled to settle or contest, as
the case may be, any other issue raised by the Internal Revenue Service or any
other taxing authority.



  (g)   If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 5(f), the Executive receives any refund with respect
to such claim, the Executive shall (subject to the Company’s complying with the
requirements of Section 5(f)) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after any taxes
applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 5(f), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial or refund prior to the expiration of 30 calendar days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of any such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid by the Company to
the Executive pursuant to this Section 5.



6.   No Mitigation Obligation. The Company hereby acknowledges that it will be
difficult and may be impossible for the Executive to find reasonably comparable
employment following the Termination Date and that the non-competition covenant
contained in Section 8 will further limit the employment opportunities for the
Executive. In addition, the Company acknowledges that its severance pay plans
applicable in general to its salaried employees do not provide for mitigation,
offset or reduction of any severance payment received thereunder. Accordingly,
the payment of the Severance Compensation by the Company to the Executive in
accordance with the terms of this Agreement is hereby acknowledged by the
Company to be reasonable, and the Executive will not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise, nor will any profits, income, earnings or other benefits from any
source whatsoever create any mitigation, offset, reduction or any other
obligation on the part of the Executive hereunder or otherwise, except as
expressly provided in the last sentence of Paragraph (2) set forth on Annex A.



7.   Certain Payments not Considered for Other Benefits, etc. The Gross-up
Payment, legal fee and expense reimbursement provided under Section 8 and
reimbursements for outplacement counseling provided under Paragraph 6 of Annex A
will not be included as earnings for the purpose of calculating contributions or
benefits under any employee benefit plan of the Company. Such payments and
payments of severance pay will not be made from any benefit plan funds, and
shall constitute an unfunded unsecured obligation of the Company.

8. Legal Fees and Expenses.(a) (a) It is the intent of the Company that the
Executive not be required to incur legal fees and the related expenses
associated with the interpretation, enforcement or defense of Executive’s rights
under this Agreement by litigation or otherwise because the cost and expense
thereof would substantially detract from the benefits intended to be extended to
the Executive hereunder. Accordingly, if it should appear to the Executive that
the Company has failed to comply with any of its obligations under this
Agreement or in the event that the Company or any other person takes or
threatens to take any action to declare this Agreement void or unenforceable, or
institutes any litigation or other action or proceeding designed to deny, or to
recover from, the Executive the benefits provided or intended to be provided to
the Executive hereunder, the Company irrevocably authorizes the Executive from
time to time to retain counsel of Executive’s choice, at the expense of the
Company as hereafter provided, to advise and represent the Executive in
connection with any such interpretation, enforcement or defense, including
without limitation the initiation or defense of any litigation or other legal
action, whether by or against the Company or any Director, officer, stockholder
or other person affiliated with the Company, in any jurisdiction.
Notwithstanding any existing or prior attorney-client relationship between the
Company and such counsel, the Company irrevocably consents to the Executive’s
entering into an attorney-client relationship with such counsel, and in that
connection the Company and the Executive agree that a confidential relationship
shall exist between the Executive and such counsel. Without respect to whether
the Executive prevails, in whole or in part, in connection with any of the
foregoing, the Company will pay and be solely financially responsible for any
and all attorneys’ and related fees and expenses incurred by the Executive in
connection with any of the foregoing; provided that, in regard to such matters,
the Executive has not acted in bad faith or with no colorable claim of success.



  (b)   To ensure that the provisions of this Agreement can be enforced by the
Executive, certain trust arrangements (“Trusts”) have been established between
KeyTrust Company of Ohio, N.A., as Trustee (“Trustee”), and the Company. Each of
Trust Agreement No. 1 (Amended and Restated Effective June 1, 1997, as amended)
(“Trust Agreement No. 1”), Trust Agreement No. 2 (Amended and Restated Effective
October 15, 2002, as amended) (“Trust Agreement No. 2”), and Trust Agreement
No. 7 dated April 9, 1991, as amended (“Trust Agreement No. 7”), as it may be
subsequently amended and/or restated, between the Trustee and the Company, sets
forth the terms and conditions relating to payment from Trust Agreement No. 1 of
compensation, pension benefits and other benefits pursuant to the Agreement owed
by the Company, payment from Trust Agreement No. 2 for attorneys’ fees and
related fees and expenses pursuant to Section 7(a) hereof owed by the Company,
and payment from Trust Agreement No. 7 of pension benefits owed by the Company.
Executive shall make demand on the Company for any payments due Executive
pursuant to Section 7(a) hereof prior to making demand therefor on the Trustee
under Trust Agreement No. 2.



  (c)   Upon the earlier to occur of (i) a Change in Control or (ii) a
declaration by the Board that a Change Control is imminent, the Company shall
promptly to the extent it has not previously done so, and in any event within
five (5) business days:



  (A)   transfer to Trustee to be added to the principal of the Trust under
Trust Agreement No. 1 a sum equal to (I) the present value on the date of the
Change in Control (or on such fifth business day if the Board has declared a
Change in Control to be imminent) of the payments to be made to Executive under
the provisions of Annex A and Section 5 hereof, such present value to be
computed using the assumptions set forth in Annex A hereof and the computations
provided for in Section 5 hereof less (II) the balance in the Executive’s
accounts provided for in Trust Agreement No. 1 as of the most recent completed
valuation thereof, as certified by the Trustee under Trust Agreement No. 1 less
(III) the balance in the Executive’s accounts provided for in Trust Agreement
No. 7 as of the most recently completed valuation thereof, as certified by the
Trustee under Trust Agreement No. 7; provided, however, that if the Trustee
under Trust Agreement No. 1 and/or Trust Agreement No. 7 does not so certify by
the end of the fourth (4th) business day after the earlier of such Change in
Control or declaration, then the balance of such respective account shall be
deemed to be zero. Any payments of compensation, pension or other benefits by
the Trustee pursuant to Trust Agreement No. 1 or Trust Agreement No. 7 shall, to
the extent thereof, discharge the Company’s obligation to pay compensation,
pension and other benefits hereunder, it being the intent of the Company that
assets in such Trusts be held as security for the Company’s obligation to pay
compensation, pension and other benefits under this Agreement; and



  (B)   transfer to the Trustee to be added to the principal of the Trust under
Trust Agreement No. 2 the sum of TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000)
less any principal in such Trust on such fifth business day. Any payments of the
Executive’s attorneys’ and related fees and expenses by the Trustee pursuant to
Trust Agreement No. 2 shall, to the extent thereof, discharge the Company’s
obligation hereunder, it being the intent of the Company that assets in such
Trust be held as security for the Company’s obligation under Section 7(a)
hereof. Executive understands and acknowledges that the entire corpus of the
Trust under Trust Agreement No. 2 will be $250,000 and that said amount will be
available to discharge not only the obligations of the Company to Executive
under Section 7(a) hereof, but also similar obligations of the Company to other
executives and employees under similar provisions of other agreements and plans.



  9.   Competitive Activity; Confidentiality; Nonsolicitation.(a) (a) During the
Term, if the Executive shall have received or shall be receiving benefits under
Section 4, and, if applicable, Section 5, the Executive shall not, without the
prior written consent of the Company, which consent shall not be unreasonably
withheld, engage in any Competitive Activity.



  (b)   During the Term, the Company agrees that it will disclose to Executive
its confidential or proprietary information (as defined in this Section 9(b)) to
the extent necessary for Executive to carry out his obligations to the Company.
The Executive hereby covenants and agrees that he will not, without the prior
written consent of the Company, during the Term or thereafter disclose to any
person not employed by the Company, or use in connection with engaging in
competition with the Company, any confidential or proprietary information of the
Company. For purposes of this Agreement, the term “confidential or proprietary
information” will include all information of any nature and in any form that is
owned by the Company and that is not publicly available (other than by
Executive’s breach of this Section 9(b)) or generally known to persons engaged
in businesses similar or related to those of the Company. Confidential or
proprietary information will include, without limitation, the Company’s
financial matters, customers, employees, industry contracts, strategic business
plans, product development (or other proprietary product data), marketing plans,
and all other secrets and all other information of a confidential or proprietary
nature. For purposes of the preceding two sentences, the term “Company” will
also include any Subsidiary (collectively, the “Restricted Group”). The
foregoing obligations imposed by this Section 9(b) will not apply (i) during the
Term, in the course of the business of and for the benefit of the Company,
(ii) if such confidential or proprietary information will have become, through
no fault of the Executive, generally known to the public or (iii) if the
Executive is required by law to make disclosure (after giving the Company notice
and an opportunity to contest such requirement).



  (c)   The Executive hereby covenants and agrees that during the Term Executive
will not, without the prior written consent of the Company, which consent shall
not unreasonably be withheld, on behalf of Executive or on behalf of any person,
firm or company, directly or indirectly, attempt to influence, persuade or
induce, or assist any other person in so persuading or inducing, any employee of
the Restricted Group to give up, or to not commence, employment or a business
relationship with the Restricted Group.



  (c)   The Executive further agrees that he shall return, within 10 days of the
effective date of his termination as an employee of the Company and any
Subsidiary, in good condition, all property of the Company and any Subsidiary
then in his possession, including, without limitation, whether in hard copy or
in media (i) property, documents and/or all other materials (including copies,
reproductions, summaries and/or analyses) which constitute, refer or relate to
Confidential Information of the Company or any Subsidiary, (ii) keys to property
of the Company or any Subsidiary, (iii) files and (iv) blueprints or other
drawings.



  (d)   The Executive further acknowledges and agrees that his obligation of
confidentiality shall survive until and unless such Confidential Information of
the Company or any Subsidiary shall have become, through no fault of the
Executive, generally known to the public or the Executive is required by law
(after providing the Company with notice and opportunity to contest such
requirement) to make disclosure. The Executive’s obligations under this Section
are in addition to, and not in limitation or preemption of, all other
obligations of confidentiality which the Executive may have to the Company and
any Subsidiary under general legal or equitable principles or statutes.



  (e)   During the Term, the Executive further agrees that he will not, directly
or indirectly:

(i) induce or attempt to induce customers, business relations or accounts of the
Company or any of the Subsidiaries to relinquish their contracts or
relationships with the Company or any of the Subsidiaries; or

(ii) solicit, entice, assist or induce other employees, agents or independent
contractors to leave the employ of the Company or any of the Subsidiaries or to
terminate their engagements with the Company and/or any of the Subsidiaries or
assist any competitors of the Company or any of the Subsidiaries in securing the
services of such employees, agents or independent contractors.



10.   Release. Receipt of Severance Compensation by the Executive is conditioned
upon the Executive executing and delivering to the Company a release
substantially in the form provided in Exhibit A.



11.   Employment Rights. Nothing expressed or implied in this Agreement shall
create any right or duty on the part of the Company, a Subsidiary or the
Executive to have the Executive remain in the employment of the Company or a
Subsidiary at any time prior to or following a Change in Control. Any
termination of employment of the Executive or the removal of the Executive from
the office or position in the Company or a Subsidiary prior to a Change in
Control but following the commencement of any discussion with any third person
that ultimately results in a Change in Control shall be deemed to be a
termination or removal of the Executive after a Change in Control for all
purposes of this Agreement.



12.   Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.



  13.   Successors and Binding Agreement.(a) (a) The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise) to all or substantially all of the business or
assets of the Company, by agreement in form and substance reasonably
satisfactory to the Executive, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent the Company would be
required to perform if no such succession had taken place. This Agreement will
be binding upon and inure to the benefit of the Company and any successor to the
Company, including without limitation any persons acquiring directly or
indirectly all or substantially all of the business or assets of the Company
whether by purchase, merger, consolidation, reorganization or otherwise (and
such successor shall thereafter be deemed the “Company” for the purposes of this
Agreement), but will not otherwise be assignable, transferable or delegable by
the Company.



  (b)   This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.



  (c)   This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 11(a) and 11(b). Without limiting the generality or effect of the
foregoing, the Executive’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by Executive’s will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this Section 11(c), the Company shall have no liability
to pay any amount so attempted to be assigned, transferred or delegated.



  (d)   The obligation of the Company to make payments and/or provide benefits
hereunder shall represent an unsecured obligation of the Company.



  (e)   The Company recognizes that each Executive will have no adequate remedy
at law for breach by the Company of any of the agreements contained herein and,
in the event of any such breach, the Company hereby agrees and consents that
each Executive shall be entitled to a decree of specific performance, mandamus
or other appropriate remedy to enforce performance of obligations of the Company
under this Agreement.



14.   Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx, UPS, or
Purolator, addressed to the Company (to the attention of the Secretary of the
Company) at its principal executive office and to the Executive at his principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
shall be effective only upon receipt.



15.   Governing Law. The validity, interpretation, construction and performance
of this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Ohio, without giving effect to the principles
of conflict of laws of such State.



16.   Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances will not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.



17.   Administration of this Agreement.



  (a)   In General: This Agreement shall be administered by the Company.



  (b)   Delegation of Duties: The Company may delegate any of its administrative
duties, including, without limitation, duties with respect to the processing,
review, investigation, approval and payment of severance pay and Gross-up
Payments, to named administrator or administrators.



  (c)   Regulations: The Company shall promulgate any rules and regulations it
deems necessary in order to carry out the purposes of this Agreement or to
interpret the terms and conditions of this Agreement; provided, however, that no
rule, regulation or interpretation shall be contrary to the provisions of this
Agreement.



  (d)   Claims Procedure: Subject to the provisions of Section 5, the Company
shall determine the rights of any employee of the Company to any Severance
Compensation or a Gross-up Payment hereunder. Any employee or former employee of
the Company or a Subsidiary who believes that he has not received any benefit
under this Agreement to which he believes he is entitled, may file a claim in
writing with the Vice President Human Resources. The Company shall, no later
than 90 days after the receipt of a claim, either allow or deny the claim by
written notice to the claimant. If a claimant does not receive written notice of
the Company’s decision on his claim within such 90-day period, the claim shall
be deemed to have been denied in full.

A denial of a claim by the Company, wholly or partially, shall be written in a
manner calculated to be understood by the claimant and shall include:



  (i)   the specific reason or reasons for the denial;



  (ii)   specific reference to pertinent provisions of this Agreement on which
the denial is based;



  (iii)   a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and



  (iv)   an explanation of the claim review procedure.

A claimant whose claim is denied (or his duly authorized representative) may,
within 30 days after receipt of denial of his claim, request a review of such
denial by the Company by filing with the Secretary of the Company a written
request for review of his claim. If the claimant does not file a request for
review with the Company within such 30-day period, the claimant shall be deemed
to have acquiesced in the original decision of the Company on his claim. If a
written request for review is so filed within such 30-day period, the Company
shall conduct a full and fair review of such claim. During such full review, the
claimant shall be given the opportunity to review documents that are pertinent
to his claim and to submit issues and comments in writing. The Company shall
notify the claimant of its decision on review within 60 days after receipt of a
request for review. Notice of the decision on review shall be in writing. If the
decision on review is not furnished to the claimant within such 60-day period,
the claim shall be deemed to have been denied on review.



  (e)   Revocability of Action: Any action taken by the Company with respect to
the rights or benefits under this Agreement of the Executive shall be revocable
by the Company as to payments or distributions not yet made to such person, and
acceptance of Severance Pay or a Gross-up Payment under this Agreement
constitutes acceptance of and agreement to the Company making any appropriate
adjustments in future payments or distributions to such person to offset any
excess or underpayment previously made to him.



  (f)   Requirement of Receipt: Upon receipt of any Severance Compensation or a
Gross-up Payment hereunder, the Company reserves the right to require any
Executive to execute a receipt evidencing the amount and payment of such
Severance Compensation and/or Gross-up Payment.



18.   Amendment and Termination. The Company reserves the right, except as
hereinafter provided, at any time and from time to time, to amend, modify,
change or terminate this Agreement and/or any Committee Action, including any
Exhibit thereto; provided, however, that any such amendment, modification,
change or termination that adversely affects the rights of the Executive under
this Agreement may not be made without the written consent of the Executive.



18.   Special Amendments. Notwithstanding any other provision of this Agreement,
on or prior to the last day on which amendments can be made to this Agreement to
bring it into compliance with or make it exempt from the requirements of
Internal Revenue Code Section 409A, such an amendment can be unilaterally made
by:



  (a)   The Company as long as a Change in Control has not occurred; or



  (b)   The Executive if a Change in Control has occurred.

Notwithstanding the foregoing, in the event that the proposed or final Treasury
Regulations and other guidance available on such last day prohibit accelerating
any payments into 2006 (or a subsequent year) and/or prohibit deferring any
payments which would have been paid in 2006 (or a subsequent year) into a later
year, then any such amendment pursuant to this Section will comply with such
prohibitions. In addition, any such amendment shall not increase the severance
benefits of the Executive beyond what are set forth in the Agreement.



19.   Other Plans, etc. If the terms of this Agreement are inconsistent with the
provisions of any other plan, program, contract or arrangement of the Company or
any Subsidiary, to the extent such plan, program, contract or arrangement may be
amended by the Company or a Subsidiary, the terms of this Agreement will be
deemed to so amend such plan, program, contract or arrangement, and the terms of
this Agreement will govern. This Agreement supersedes and replaces the
Cleveland-Cliffs Inc Change in Control Severance Pay Plan.



20.   Construction. The masculine gender, when used in this Agreement, shall be
deemed to include the feminine gender and the singular number shall include the
plural, unless the context clearly indicates to the contrary.



21.   Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.



      CLEVELAND-CLIFFS INC



      By:

J. S. Brinzo

Chairman and Chief Executive Officer

1

Executive
CLEVELAND-CLIFFS INC

SEVERANCE AGREEMENT

ANNEX A

Severance Compensation

(1) A lump sum payment in an amount equal to two (2) times the sum of (A) Base
Pay (at the highest rate in effect for any period prior to the Termination
Date), plus (B) Incentive Pay (in an amount equal to not less than the greater
of (i) the target bonus and/or target award opportunity for the fiscal year
immediately preceding the year in which the Change in Control occurred, or (ii)
the target bonus and/or target award opportunity for the fiscal year in which
the Termination Date occurs).

(2) For a period of twenty-four (24) months following the Termination Date (the
“Continuation Period”), the Company will arrange to provide the Executive with
Employee Benefits that are welfare benefits (but not stock option, performance
share, performance unit, stock purchase, stock appreciation or similar
compensatory benefits) substantially similar to those that the Executive was
receiving or entitled to receive immediately prior to the Termination Date (or,
if greater, immediately prior to the reduction, termination, or denial described
in Section 3(b)(ii)). If and to the extent that any benefit described in this
Paragraph 2 is not or cannot be paid or provided under any policy, plan, program
or arrangement of the Company or any Subsidiary, as the case may be, then the
Company will itself pay or provide for the payment to the Executive, his
dependents and beneficiaries, of such Employee Benefits along with, in the case
of any benefit described in this Paragraph 2 which is subject to tax because it
is not or cannot be paid or provided under any such policy, plan, program or
arrangement of the Company or any Subsidiary, an additional amount such that
after payment by the Executive, or his dependents or beneficiaries, as the case
may be, of all taxes so imposed, the recipient retains an amount equal to such
taxes. Notwithstanding the foregoing, or any other provision of the Agreement,
for purposes of determining the period of continuation coverage to which the
Executive or any of his dependents is entitled pursuant to Section 4980B of the
Code (or any successor provision thereto) under the Company’s medical, dental
and other group health plans, or successor plans, the Executive’s “qualifying
event” shall be the termination of the Continuation Period and the Executive
shall be considered to have remained actively employed on a full-time basis
through that date. Without otherwise limiting the purposes or effect of
Section 5, Employee Benefits otherwise receivable by the Executive pursuant to
this Paragraph 2 will be reduced to the extent comparable welfare benefits are
actually received by the Executive from another employer during the Continuation
Period following the Executive’s Termination Date, and any such benefits
actually received by the Executive shall be reported by the Executive to the
Company.

(3) A lump sum payment (the “SRP Payment”) in an amount equal to the sum of the
future pension benefits (converted to a lump sum of actuarial equivalence) which
the Executive would have been entitled to receive two (2) years following the
Termination Date under the SRP, and as modified by this Paragraph (3) (assuming
Base Salary and Incentive Pay as determined in Paragraph (1), if the Executive
had remained in the full-time employment of the Company until two (2) years
following the Termination Date.

The calculation of the SRP Payment and its actuarial equivalence shall be made
as of the Termination Date. The lump sum of actuarial equivalence shall be
calculated as of two (2) years following the Termination Date using the
assumptions and factors used in the SRP, and such sum shall be discounted to the
date of payment using a discount rate prescribed for purposes of valuation
computations under Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”) or any successor provision thereto, or if no rate is so prescribed,
a rate equal to the then “applicable interest rate” under
Section 417(e)(3)(A)(ii)(II) of the Code for the month in which the Termination
Date occurs.

The Company hereby waives the discretionary right, at any time subsequent to the
date of a Change in Control, to amend or terminate the SRP as to the Executive
as provided in paragraph 7 thereof or to terminate the rights of the Executive
or his beneficiary under the SRP in the event Executive engages in a competitive
business as provided in any plan or arrangement between the Company and the
Executive or applicable to the Executive, including but not limited to, the
provisions of paragraph 4 of the SRP, or any similar provisions of any such plan
or arrangement or other plan or arrangement supplementing or superseding the
same. This Paragraph (3) shall constitute a “Supplemental Agreement” as defined
in Paragraph 1.J of the SRP. If the Company shall terminate the Executive’s
employment during the Severance Period, other than for Cause pursuant to Section
3(a)(i), 3(a)(ii) or 3(a)(iii) of the Agreement, or if the Executive shall
terminate his employment pursuant to Section 3(b) of the Agreement, or if,
following the end of the Severance Period, the Executive’s employment is
terminated for any reason, for the purposes of computing the Executive’s period
of continuous service and of calculating and paying his benefit under the SRP:

(A) At the time of his termination of employment with the Company (by death or
otherwise), the Executive shall be credited with years of continuous service for
benefit accrual and eligibility equal to the greater of (i) the number of his
actual years of continuous service or (ii) the number of years of continuous
service he would have had if he had continued his employment with the Company
for two (2) years after the Termination Date, and had he attained the greater of
(iii) his actual chronological age, (iv) sixty-five, or (v) his chronological
age two (2) years after the Termination Date. In addition, the Executive shall
be eligible for a 30-year pension benefit based upon his years of continuous
service as computed under the preceding sentence. Such Executive shall be
eligible to commence a 30-year pension benefit on the earlier of (vi) the date
upon which the Executive would have otherwise reached 30 years of continuous
service with the Company but for his termination of employment after the Change
in Control at which time the Executive shall be deemed to be age 65, or
(vii) the date upon which the sum of the Executive’s years of continuous service
(as computed in the first sentence of this subparagraph (A)) and the Executive’s
Credited Years of Industry Service is equal to 30 years of service, at which
time the Executive shall be deemed to be age 65; and

(B) The Executive shall be a “Participant” in the SRP, notwithstanding any
limitations therein. The terms of the Agreement and this Annex A shall take
precedence to the extent they are contrary to provisions contained in the SRP.

Payment of the SRP Payment by the Company shall be deemed to be a satisfaction
of all obligations of the Company to the Executive under the SRP.

(4) Base Salary through the Termination Date plus prorata Incentive Pay for the
year in which the Termination Date occurs calculated at the greater of (i) the
target bonus and/or target opportunity or (ii) actual performance, in each case
for the fiscal year in which the Termination Date occurs.

(5) In lieu of the Executive’s right to receive deferred compensation under the
Voluntary Non-Qualified Deferred Compensation Plan or any other plan providing
for deferral of income or amounts otherwise payable to the Executive, a lump sum
payment in cash in an amount equal to 100% of the Executive’s cash and stock
account balances under such plans.

(6) Outplacement services by a firm selected by the Executive, at the expense of
the Company in an amount up to 15% of the Executive’s Base Pay.

(7) Post-retirement medical, hospital, surgical and prescription drug coverage
for the lifetime of the Executive, his spouse and any eligible dependents
equivalent to that which would have been furnished on the day prior to the
Change in Control to an officer of the Company who retired on such date with
full eligibility for such benefits.

2

CLEVELAND-CLIFFS INC

SEVERANCE AGREEMENT

EXHIBIT A

Form of Release

WHEREAS, the Executive’s employment has been terminated in accordance with
Section 3 of the Severance Agreement (the “Agreement”) dated as of May 8, 2006
between the Executive and Cleveland-Cliffs Inc; and

WHEREAS, the Executive is required to sign this Release in order to receive the
Severance Compensation (as such term is defined in the Agreement) as described
in Annex A of the Agreement and the other benefits described in the Agreement.

NOW THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Executive agrees
as follows:

1. This Release is effective on the date hereof and will continue in effect as
provided herein.

2. In consideration of the payments to be made and the benefits to be received
by the Executive pursuant to the Agreement, which the Executive acknowledges are
in addition to payments and benefits which the Executive would be entitled to
receive absent the Agreement (other than severance pay and benefits under any
other severance plan, policy, program or arrangement sponsored by
Cleveland-Cliffs Inc), the Executive, for himself and his dependents,
successors, assigns, heirs, executors and administrators (and his and their
legal representatives of every kind), hereby releases, dismisses, remises and
forever discharges Cleveland-Cliffs Inc, its predecessors, parents,
subsidiaries, divisions, related or affiliated companies, officers, directors,
stockholders, members, employees, heirs, successors, assigns, representatives,
agents and counsel (the “Company”) from any and all arbitrations, claims,
including claims for attorney’s fees, demands, damages, suits, proceedings,
actions and/or causes of action of any kind and every description, whether known
or unknown, which Executive now has or may have had for, upon, or by reason of
any cause whatsoever (“claims”), against the Company, including but not limited
to:

(a) any and all claims arising out of or relating to Executive’s employment by
or service with the Company and his termination from the Company;

(b) any and all claims of discrimination, including but not limited to claims of
discrimination on the basis of sex, race, age, national origin, marital status,
religion or handicap, including, specifically, but without limiting the
generality of the foregoing, any claims under the Age Discrimination in
Employment Act, as amended, Title VII of the Civil Rights Act of 1964, as
amended, the Americans with Disabilities Act, Ohio Revised Code Section 4101.17
and Ohio Revised Code Chapter 4112, including Sections 4112.02 and 4112.99
thereof; and

(c) any and all claims of wrongful or unjust discharge or breach of any contract
or promise, express or implied.

3. Executive understands and acknowledges that the Company does not admit any
violation of law, liability or invasion of any of his rights and that any such
violation, liability or invasion is expressly denied. The consideration provided
for this Release is made for the purpose of settling and extinguishing all
claims and rights (and every other similar or dissimilar matter) that Executive
ever had or now may have against the Company to the extent provided in this
Release. Executive further agrees and acknowledges that no representations,
promises or inducements have been made by the Company other than as appear in
the Agreement.

4. Executive further agrees and acknowledges that:

(a) The release provided for herein releases claims to and including the date of
this Release;

(b) He has been advised by the Company to consult with legal counsel prior to
executing this Release, has had an opportunity to consult with and to be advised
by legal counsel of his choice, fully understands the terms of this Release, and
enters into this Release freely, voluntarily and intending to be bound;

(c) He has been given a period of 21 days to review and consider the terms of
this Release, prior to its execution and that he may use as much of the 21 day
period as he desires; and

(d) He may, within 7 days after execution, revoke this Release. Revocation shall
be made by delivering a written notice of revocation to the Vice President Human
Resources at the Company. For such revocation to be effective, written notice
must be actually received by the Vice President Human Resources at the Company
no later than the close of business on the 7th day after Executive executes this
Release. If Executive does exercise his right to revoke this Release, all of the
terms and conditions of the Release shall be of no force and effect and the
Company shall not have any obligation to make payments or provide benefits to
Executive as set forth in Sections 4, 5, and 7 of the Agreement.

5. Executive agrees that he will never file a lawsuit or other complaint
asserting any claim that is released in this Release.

6.

3

Executive waives and releases any claim that he has or may have to reemployment
after      .

IN WITNESS WHEREOF, the Executive has executed and delivered this Release on the
date set forth below.



    Dated:

Executive

4